   Case: 1:17-cv-07753 Document #: 68 Filed: 04/04/19 Page 1 of 16 PageID #:1476




                       THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

SUSIE BIGGER, on behalf of herself,                 )
individually, and on behalf of all others           )
similarly situated,                                 )
                                                    )
                      Plaintiffs,                   )   Case No. 1:17-cv-7753
                                                    )
        v.                                          )   Judge Harry D. Leinenweber
                                                    )
FACEBOOK, INC.,                                     )
                                                    )
                      Defendant.                    )
                                                    )


         FACEBOOK’S CORRECTED EMERGENCY MOTION FOR STAY AND
            MOTION TO CERTIFY §1292(B) INTERLOCUTORY APPEAL

        Defendant Facebook, Inc. (“Facebook”), by and through its undersigned attorneys, files

this Emergency Motion for Stay and Motion to Certify §1292(b) Interlocutory Appeal. In

support thereof, Facebook states as follows:

                                      INTRODUCTION

        Facebook seeks certification of this Court’s March 22, 2019 Order for interlocutory

appeal because the Order involves a time-sensitive, critical and controlling question of law for

which there is substantial grounds for difference of opinion: whether district courts have

discretion to order that notice of a pending FLSA collective action be sent to employees who, the

preponderance of evidence shows, are unable to join because they are parties to binding

arbitration agreements with collective action waivers. Facebook contends that ordering such

notice exceeds the district court’s authority under the Fair Labor Standards Act (FLSA), Federal

Arbitration Act (FAA), and the United States Supreme Court’s holding in Hoffman-LaRoche Inc.

LEGAL\40606750\1
    Case: 1:17-cv-07753 Document #: 68 Filed: 04/04/19 Page 2 of 16 PageID #:1476




v. Sperling. 493 U.S. 165, 169 (1989). Certifying the Order for appeal will materially advance

the ultimate termination of the litigation. Facebook also asks the Court to stay its March 22,

2019 Order pending resolution of this question on appeal to prevent the irreparable harm that

will result if notice is sent to individuals who cannot participate.

        On March 22, 2019, the Court granted Plaintiff’s Motion for Conditional Certification as

a Collective Action and Issuance of Notice Under 29 U.S.C. §216(b), and approved notice to the

putative class members. Critically, the Court ordered that notice can be sent to individuals

regardless of whether the recipient has entered into a binding arbitration agreement with a

collective action waiver.1 Based on data currently available, more than 78% of the conditionally

certified class are current and former employees of Facebook who entered into arbitration

agreements with collective action waivers. If notice is issued per the Court’s Order, those

individuals will be misled and solicited to join in a collective action, despite the fact that the

preponderance of evidence (indeed all of the evidence) shows they are precluded from

participating as a matter of law.

        The question of whether arbitration agreements like those in this case are enforceable has

recently been answered affirmatively by the United States Supreme Court in Epic Systems Corp.

v. Lewis. 138 S. Ct. 1612, 200 L. Ed. 2d 889 (2018). Last month, in the wake of that ruling, the

Fifth Circuit Court of Appeals (the first and, thus far, the only federal circuit court to address this

issue) held that a district court does not have discretion to issue notice to employees who, the

preponderance of evidence shows, are parties to binding arbitration agreements. In re JPMorgan

Chase & Co., 916 F.3d 494, 502 (5th Cir. 2019) (attached hereto as Exhibit 2). Further


1
 Motion at Dkt. 45, and Memorandum Opinion and Order (“Order”) at Dkt. 64. The Order is attached
hereto as Exhibit 1.

                                               2
LEGAL\40606750\1
   Case: 1:17-cv-07753 Document #: 68 Filed: 04/04/19 Page 3 of 16 PageID #:1476




emanating from the Supreme Court’s Epic Systems pronouncement, and specifically citing to In

Re JPMorgan Chase & Company, one sister court in the Northern District of Illinois just last

week declined to order notice to go to putative FLSA collective action members with arbitration

agreements. Dietrich v. C.H. Robinson Worldwide, Inc., 18-C-4871, (N.D.Ill. Mar. 20, 2019)

(Guzman, J.) (attached hereto as Exhibit 3).

        Whether a district court exceeds its authority by allowing notice to be sent to employees

who have entered into presumptively valid arbitration agreements with collective action waivers

is an important and unsettled question of first impression in this Circuit that warrants immediate

resolution by an intermediate court. This is echoed in this Court’s own acknowledgment of the

tension between the Supreme Court’s pronouncement in Epic Systems of the liberal federal

policy in favor of arbitration agreements (including those with collective action waivers) and the

“modest factual showing” required for conditional certification of a collective action under 29

U.S. Code § 216. (Order at pp. 29-30.)

        Indeed, the disparate rulings in Dietrich and the instant case within two days of each

other, makes clear that there is substantial uncertainty within the Northern District of Illinois.

Furthermore, once the proposed notice is issued (which could be as early as April 2, 2019),

neither Facebook nor the Court can un-ring the bell, and Plaintiff will have successfully “stirred

up” litigation that has no possibility of staying in this Court. For the reasons stated herein,

Facebook respectfully requests that this court certify its order for immediate interlocutory appeal

pursuant to 28 U.S.C. §1292(b) and stay the proceedings pending resolution by the Seventh

Circuit.




                                               3
LEGAL\40606750\1
     Case: 1:17-cv-07753 Document #: 68 Filed: 04/04/19 Page 4 of 16 PageID #:1476




                                           ARGUMENT

I.      The Court Should Certify the Question for Interlocutory Appeal Under §1292(b)

        “A District Court may certify an otherwise non-appealable order for interlocutory appeal

if the order ‘involves a controlling question of law as to which there is substantial ground for

difference of opinion and ... an immediate appeal from that order may materially advance the

ultimate termination of the litigation.’” Dahlstrom v. Sun-Times Media, LLC, 39 F. Supp. 3d 998,

1001 (N.D. Ill. 2014) (quoting 28 U.S.C. § 1292(b).) When the statutory criteria are met, as they

are here, the district court has a duty to allow the appeal. Ahrenholz v. Bd. of Trs. of the Univ. of

Ill., 219 F.3d 674, 677 (7th Cir. 2000). The Supreme Court has acknowledged the need for

immediate interlocutory review under §1292 under similar circumstances. Hoffman-La Roche,

493 U.S. at 485-86 (deciding question whether and to what extent district courts could facilitate

notice to potential participants in collective action on interlocutory appeal).

        A.         The Conditional Certification Order is Based on an Unsettled and Complex
                   Controlling Issue of Law As to Which There is a Substantial Difference of
                   Opinion

                   1.    The Question Presented is An Issue of Law

        Whether, under the FAA, FLSA and Hoffman-LaRoche, the district court has discretion

to order notice be sent to putative class members who have entered into presumptively

enforceable arbitration agreements is a pure question of law, meaning it “has reference to a

question of the meaning of a statutory or constitutional provision, regulation, or common law

doctrine...” Ahrenholz v. Bd. of Trustees of Univ. of Illinois, 219 F.3d 674, 676 (7th Cir. 2000).

        There are two critical U.S. Supreme Court decisions that must be read together to resolve

this legal question.      In Hoffman-LaRoche, the Supreme Court limited the district court’s

discretion to facilitate § 216 notice to only those persons who will be eligible to participate in the

                                              4
LEGAL\40606750\1
   Case: 1:17-cv-07753 Document #: 68 Filed: 04/04/19 Page 5 of 16 PageID #:1476




pending suit (“potential plaintiffs”). Hoffmann-La Roche, 493 U.S. at 169 (“… district courts

have discretion, in appropriate cases, to implement 29 U.S.C. § 216(b) … by facilitating notice to

potential plaintiffs.”) (Emphasis added). Notice that facilitates the joinder of additional plaintiffs

in a single collective action “serves the legitimate goal of avoiding a multiplicity of duplicative

suits[.]” Id., at 172. Under Epic Systems Corp. v. Lewis, 138 S. Ct. 1612 (2018) and the FAA,

arbitration agreements with collective action waivers are presumptively valid. Therefore, absent

evidence to the contrary, the agreements should be enforced. Here, there is absolutely no

evidence that the agreements are unenforceable.

        Providing notice to individuals who have no ability to join this lawsuit cannot advance

the purpose of Section 216 because those individuals are not potential plaintiffs. Facebook

contends that a district court would exceed its authority by allowing such notice to go out and

deferring a decision on enforceability until some later stage.

        To date, the only federal circuit court to weigh in on this issue – the Fifth Circuit in In Re

JPMorgan – found that the district court does not have discretion to issue notice of a pending

FLSA collective action to individuals who, the preponderance of evidence showed, had signed

binding arbitration agreements with class/collective action waivers. The court noted that, under

Hoffman-La Roche, the district court’s discretion to issue notice is not unbridled, and is limited

to potential plaintiffs:

        Hoffmann-La Roche confines district courts’ notice-sending authority to notifying
        potential plaintiffs … and it nowhere suggests that employees have a right to
        receive notice of potential FLSA claims… [T]he purpose of giving discretion to
        facilitate notice is because of the need for “efficient resolution in one proceeding
        of common issues.” Id. at 170, 172–73, 110 S.Ct. 482. Notifying Arbitration
        Employees reaches into disputes beyond the “one proceeding.” And alerting those
        who cannot ultimately participate in the collective “merely stirs up litigation,”
        which is what Hoffmann-La Roche flatly proscribes. Id. at 174, 110 S. Ct. 482.

In re JPMorgan Chase & Co., 916 F.3d at 501-502 (footnotes omitted).
                                              5
LEGAL\40606750\1
   Case: 1:17-cv-07753 Document #: 68 Filed: 04/04/19 Page 6 of 16 PageID #:1476




        Employees who have entered into enforceable arbitration agreements and collective

action waivers are not “potential plaintiffs” because they are unable to join the action. Under

Hoffman-LaRoche, then, this is not an issue for the merits or decertification stages, the Court

must, at the conditional certification stage, prevent “stirring up” litigation from those who

cannot ultimately participate.      Thus, the Fifth Circuit ultimately held that “[w]here a

preponderance of the evidence shows that the employee has entered into a valid arbitration

agreement, it is error for a district court to order notice to be sent to that employee as part of any

sort of certification.” In re JPMorgan Chase & Co., 916 F.3d at 503. Facebook contends that

was the correct result and that the Seventh Circuit should adopt this approach.

        In short, Facebook will ask the Seventh Circuit to examine and weigh in on the complex

interaction between statutory law – the FAA and the FLSA – and Supreme Court law in Hoffman

La-Roche and Epic Systems, and to instruct district courts that collective action waivers are

presumptively valid absent evidence to the contrary, that this can and should be determined at the

conditional certification stage, and that it is error to send notice to individuals who have entered

into such agreements where the preponderance of the evidence shows they are enforceable. This

is an obvious question of law that can and should be resolved on interlocutory appeal under

Section 1292(b).

                   2.   The Question Is Directly Controlling

        Under Section 1292(b), a question is controlling if “its resolution is quite likely to affect

the further course of the litigation, even if not certain to do so.” Sokaogon Gaming Enter. Corp.

v. Tushie-Montgomery Associates, Inc., 86 F.3d 656, 659 (7th Cir. 1996). To be controlling,

there must generally be “‘a difficult central question of law which is not settled by controlling



                                              6
LEGAL\40606750\1
    Case: 1:17-cv-07753 Document #: 68 Filed: 04/04/19 Page 7 of 16 PageID #:1476




authority.”’ Resolution Tr. Corp. v. Gravee, 94 C 4589, 1995 WL 678518, at *1 (N.D. Ill. Nov.

7, 1995) (internal quotation omitted).

        Resolution of the complex question is controlling on this very case because the

preponderance, if not all of the evidence shows that the arbitration agreements are enforceable.

Thus, if the Seventh Circuit agrees with the Fifth Circuit, notice should not go out to individuals

who have entered into collective action waiver agreements. Indeed, here, the only evidence

before the Court bearing on the arbitration agreements is the declaration of Facebook’s

authorized representative, Nicolle Hickman, establishing the existence, authenticity, and prima

facie enforceability of the arbitration agreements at issue. See Dkt. 54 – 54.2 (attached hereto as

Exhibit 4). Plaintiffs introduced no evidence to rebut this. Therefore, the entire weight of

evidence (not just a preponderance) leads inexorably to this conclusion. In such circumstances,

under    Hoffmann-La Roche and Epic Systems, notice to individuals with valid arbitration

provisions and collective action waivers is improper and the Fifth Circuit held in In Re

JPMorgan.

        Facebook attempted to raise this issue early in the litigation by seeking leave to assert a

counterclaim for a declaration that the agreements existed and were enforceable.2 See Dkt. 27. At

the hearing on Facebook’s Motion for Leave to assert that counterclaim, both the Court and

Plaintiff’s counsel asserted that the appropriate time to address the enforceability of these

agreements was at the conditional certification stage. (Dkt. 54.2, Transcript of Proceedings,

August 30, 2018, at pp. 4:8-5:22 (“8/30/18 Hearing Tr.”) (attached hereto as Exhibit 5).When



2
  This approach would have obviated this Court’s concern that it cannot address the enforceability of the
arbitration agreements because there is no party to this action with such an agreement. Regardless, the
Fifth Circuit had no hesitation in refusing to send notice to individuals who were not parties to the
litigation but were parties to the arbitration agreements.

                                               7
LEGAL\40606750\1
      Case: 1:17-cv-07753 Document #: 68 Filed: 04/04/19 Page 8 of 16 PageID #:1476




Facebook did just that, Plaintiff punted on the issue, taking the new position that it should be

decided still later in the proceeding. But Plaintiff did nothing to show that the agreements were

unenforceable—and certainly did not introduce any evidence to support that position. See Dkt.

55.

         Nevertheless, in ruling on Plaintiff’s Motion to Certify (Dkt. 45), and ordering notice to

the arbitration employees, the Court effectively treated the arbitration agreements as invalid3

without reference to any evidence. Dkt. 64 at p. 32. This conflicts with the FAA because courts

must treat arbitration agreements as valid and enforceable and cannot overlook them based on

speculation that enforceability might at some point be challenged at some later date.

         Nor are there any meaningful distinguishing characteristics between this case and In re

JPMorgan that would render the Fifth Circuit’s ruling inapposite here. The fact that Facebook

has not sought to compel arbitration is irrelevant. Just like in this case, in In Re JPMorgan the

employer had not moved to compel arbitration. In re JPMorgan Chase & Co., 916 F.3d at n.3.

Indeed, the Fifth Circuit specifically noted that the absence of such a motion was immaterial

where, as here, the record lacked evidence to show that the agreements are unenforceable.4 Id.




3
  Which is the opposite of what the Supreme Court instructed in Epic Systems, i.e., that such agreements
are favored under the FAA and should be presumed valid. In reaching its conclusion, the Court cited a
number of decisions, all but one of which pre-date Epic Systems. The only post-Epic Systems case
referenced by the Court, Weckesser v. Knight Enterprises S.E., LLC, held that the question of
enforceability should be addressed via motion to compel following notice and joinder of the arbitration
employees. 2:16-CV-02053-RMG, 2018 WL 4087931, at *2-3 (D.S.C. Aug. 27, 2018). However, this
conclusion was flatly rejected by the Fifth Circuit. In re JPMorgan Chase & Co., 916 F.3d at n.19.
4
  While the district court in In re JPMorgan was troubled by the prospect that some absent putative
member could theoretically seek to challenge the enforceability of his or her individual arbitration
agreement, the Fifth Circuit ruled that the lack of evidence of unenforceability of the agreements was
sufficient to restrict those individuals from receiving notice.

                                               8
LEGAL\40606750\1
    Case: 1:17-cv-07753 Document #: 68 Filed: 04/04/19 Page 9 of 16 PageID #:1476




                   3.    There is a Substantial Difference of Opinion On This Question

        As this Court acknowledged in its March 22 Order, there is an inherent tension between

the Supreme Court’s pronouncement, reiterated in Epic Systems, of the liberal federal policy

under the FAA in favor of enforcing arbitration agreements, and the “modest factual showing”

required for conditional certification of a collective action under 29 U.S. Code § 216. Order at

pp. 29-30. As a result of this tension, courts have ruled inconsistently on the question of whether

notice may go out to individuals with class/collective action waivers, and the Seventh Circuit has

not yet weighed in.5

        Whereas some judges have held, prior to the Supreme Court’s decision in Epic Systems,

that enforceability of those agreements should be addressed at the decertification stage and/or at

the merits stage, see, e.g., Montero v. JPMorgan Chase & Co., 14 CV 9053, 2017 WL 1425611,

at *7 (N.D. Ill. Mar. 22, 2017); Woods v. Club 5 Cabaret, Inc., 140 F. Supp. 3d 775, 783 (C.D.

Ill. 2015), others have expressly prohibited notice to those with arbitration agreements. See, e.g.,

Hudgins v. Total Quality Logistics, LLC, 16 C 7331, 2017 WL 514191, at *4 (N.D. Ill. Feb. 8,

2017); Dietrich v. C.H. Robinson Worldwide, Inc., 18-C-4871, (N.D. Ill. Mar. 20, 2019).

        Shortly after the Fifth Circuit’s decision in In re JPMorgan, and just two days before this

Court’s Order, Judge Guzman of this district agreed with the Fifth Circuit’s reasoning and denied

collective certification,6 noting that this approach “will not only advance [the court’s] obligations



5
  The frequency with which courts encounter this issue has been increasing dramatically in recent years,
further demonstrating the need for resolution of this issue. See In re JPMorgan Chase & Co., 916 F.3d at
n.5 (“Federal district courts, in at least 210 decisions, have wrestled with the applicability of arbitration
agreements at the conditional-certification stage of FLSA suits. But only six of those decisions issued
before 2009; ninety-nine were in the past three years.”).
6
  The court denied the motion without prejudice and instructed the Plaintiff to file a statement indicating
whether she was willing to eliminate from the proposed collective action definition, those employees who
signed arbitration agreements and renew her motion. If she is not so willing, CH Robinson must file a
                                               9
LEGAL\40606750\1
  Case: 1:17-cv-07753 Document #: 68 Filed: 04/04/19 Page 10 of 16 PageID #:1476




to properly and efficiently facilitate notice in this proposed collective action [] but also to be

eminently reasonable.” Dietrich, 18-C-4871, (N.D.Ill. Mar. 20, 2019). This is consistent with

other prior authority in this jurisdiction, specifically Hudgins, in which Judge Kennelly noted

“[i]t does not make sense to notify so many people about a lawsuit that they almost certainly are

unable to join; this would constitute a waste of resources and would risk misleading those

individuals into thinking they will be able to join the lawsuit.” 2017 WL 514191, at *4.

        Further, this Court’s conclusion that the “the enforceability of arbitration contracts must

be adjudicated on the merits, and the Court ‘does not make merits determinations’ at the

conditional certification stage[,]” Dkt. 64 at 31, is a proposition that was squarely rejected in In

Re JPMorgan and is inconsistent with Hoffman-LaRoche:

        Because Hoffmann-La Roche strictly forbids district courts from appearing to
        endorse the merits of the litigation by means of facilitating notice, those district
        courts conclude that the existence of arbitration agreements—as a merits-based
        issue—must not be addressed until the decertification stage… Though some
        district courts have read the Lusardi framework as encouraging courts to wait
        until stage two to consider the existence of arbitration agreements, we hold that
        district courts may not send notice to an employee with a valid arbitration
        agreement unless the record shows that nothing in the agreement would prohibit
        that employee from participating in the collective action.

In re JPMorgan Chase & Co., 916 F.3d at 501. Put another way, there is legal uncertainty about

whether the enforceability of an arbitration agreement involves a “merits based” inquiry

(Facebook contends that it does not for the reasons set forth above).

        In short, whether a district court has discretion allow notice to be sent to individuals who

have entered into valid arbitration agreements and collective action waivers, as established by the

preponderance of the evidence, is a complex issue of law fraught with considerable differences



statement as to whether it will invoke the arbitration provisions in the relevant employees’ agreements.
The court will then issue an order as to how it intends to proceed.

                                              10
LEGAL\40606750\1
  Case: 1:17-cv-07753 Document #: 68 Filed: 04/04/19 Page 11 of 16 PageID #:1476




in opinion in this very jurisdiction that must be resolved by the Seventh Circuit.

         B.        Immediate Appeal Will Advance the Litigation

         Resolution of the question will invariably, and substantially, advance the course of the

litigation. If Plaintiff is permitted to proceed with the proposed notice, 78% of current and

former employees will be misinformed that they may join in a FLSA collective action in which

they have no hope of actually participating. In that regard, the proposed notice is patently

misleading, with no disclaimer that these individuals’ arbitration agreements likely preclude their

participation in this case. After those arbitration employees opt in to the matter, as the Court

acknowledged, the next step would be for Facebook to go through the unnecessary and

significant effort of seeking dismissal of those futile claims. Alternatively, if notice is limited to

only those employees who have not executed arbitration agreements, the decertification stage

will be streamlined, and likely not require consideration of these arbitration agreements at all –

meaning a greatly reduced burden on both the Court and the parties. Thus, resolution of this issue

is likely to also hasten and greatly simplify the resolution of the case.

         Having established each of the statutory requirements under to 28 U.S.C. §1292,

Facebook requests that this court certify the conditional certification order for immediate

interlocutory appeal to Seventh Circuit Court of Appeals.

II.      There is a Viable Basis for a Writ of Mandamus

      If, in the event the Court denies this Motion for interlocutory appeal, Facebook intends to

petition the Seventh Circuit for a writ of mandamus. The Supreme Court recognizes use the writ

procedure as a device to “settle new and important problems” that may otherwise not be

reviewed expeditiously. Schlagenhauf v. Holder, 379 U.S. 104, 111 (1964); 16 Charles Alan



                                              11
LEGAL\40606750\1
    Case: 1:17-cv-07753 Document #: 68 Filed: 04/04/19 Page 12 of 16 PageID #:1476




Wright et al., FEDERAL PRACTICE & PROCEDURE §3934.1 (3d ed. 2007). For the reasons set forth

herein, Facebook has a good faith basis for seeking such a writ.

III.    The Court Should Stay the Order While Facebook Pursues Appellate Relief

        Facebook respectfully requests that this Court enter an emergency stay of its March 22,

2019 Order directing it to disclose names and contact information of putative class members and

directing Plaintiff to issue the approved Notice, while it seeks appellate relief from the Seventh

Circuit on this question of first impression. Without a stay, any review of the order will become

moot when Facebook produces the contact information for each putative plaintiff on April 2,

2019 allowing notice to be distributed.7

        A motion for discretionary stay pending appeal is evaluated under a four-part test.

Specifically, a movant must show: (1) it is likely to succeed on the merits; (2) that the applicant

will be irreparably injured absent a stay; (3) whether issuance of the stay will substantially injure

the other parties interested in the proceeding; and (4) where the public interest lies. Hilton v.

Braunskill, 481 U.S. 770, 776, 107 S.Ct. 2113, 95 L.Ed.2d 724 (1987); Hinrichs v. Bosma, 440

F.3d 393, 396 (7th Cir. 2006); Harrington v. Heavey, No. 04 C 5991, 2007 WL 257681, at *1

(N.D. Ill. Jan. 23, 2007).

        The movant need not demonstrate that that it will probably win on appeal; rather, it must

only show that it has a substantial case on the merits. See Harrington, 2007 WL 257681, *1. The

Seventh Circuit has indicated that the “significant probability of success on the merits” test, as

articulated by the Supreme Court in Hilton v. Braunskill, 481 U.S. 770, 776, and the “reasonable

likelihood of success on the merits” standard for other kinds of stays, are “similar.” Hinrichs v.


7
  Even if this Court certifies an interlocutory appeal, the proceedings in the district court are not
automatically stayed. See 28 U.S.C. § 1292(b).

                                             12
LEGAL\40606750\1
  Case: 1:17-cv-07753 Document #: 68 Filed: 04/04/19 Page 13 of 16 PageID #:1476




Bosma, 440 F.3d 393, 396 (7th Cir. 2006). Courts have stayed orders pending interlocutory

appeal even where “the court is unwilling to say that the [appellant’s] chances on appeal are

strong,” if it can be said that the chances are “better than negligible,” particularly in close cases.

Lewis v. City of Chicago, No. 98 C 5596, 2007 WL 1686975, at *2 (N.D. Ill. June 7, 2007).

        Here Facebook has a substantial likelihood of success on the merits. As explained in

Section I.A. above, the Fifth Circuit is the only appellate court to have addressed the question

presented here, and its holding supports Facebook’s position on this issue. Moreover, following

the Fifth Circuit’s rationale, a mere two days before this Court’s ruling, another district court

judge in this very jurisdiction refused to allow notice to putative FLSA collective members with

collective action waiver agreements. Dietrich, 18-C-4871, (N.D.Ill. Mar. 20, 2019). Where the

most recent authority on this question, including as recently as last week from a fellow district

court, supports Facebook’s position that notice should not go to potential opt-in plaintiffs who

have entered into arbitration agreements with collective action waivers, there is certainly a

“better than negligible” chance that the Seventh Circuit will agree and that Facebook will

ultimately be successful on appeal.

        Facebook is also likely to be successful on appeal because, as explained in Section IA.2.

above, Facebook has shown by a preponderance of the evidence that its arbitration agreements

and collective action waivers are enforceable and, thus, employees who entered into such

agreements have no ability to participate in this case. Plaintiff did not even attempt to dispute

that the agreements are enforceable, or that the collective includes individuals who have entered

into such agreements.

        Further, irreparable injury will occur if a stay is not granted. Under this Court’s Order, on

April 2, Facebook must provide Plaintiff’s counsel with contact information for potential

                                             13
LEGAL\40606750\1
  Case: 1:17-cv-07753 Document #: 68 Filed: 04/04/19 Page 14 of 16 PageID #:1476




plaintiffs, facilitating notice to hundreds of people and more than 78% of the collective whom,

Facebook contends, cannot join the lawsuit. There is no way to un-ring that bell or “un-notify”

individuals about the lawsuit. In other words, if Facebook is correct that sending the notice to

individuals who have signed arbitration agreements is erroneous, then there is no way to cure

that harm after notice is sent.     Further, sending notice to such individuals would render

Facebook’s appeal moot because the purpose of the appeal is to prevent notice from going out

erroneously. But absent a stay, even if Facebook prevails on its appeal, notice will have gone out

and numerous individuals will have received misleading notice of their nonexistent ability to

participate in the case. This alone constitutes irreparable harm and warrants a stay of the Court’s

March 22 Order. See, e.g., In re Edgewater Walk Apartments, No. 92 B 22023, 1993 WL

226427, at *2 (N.D. Ill. June 24, 1993) (irreparable injury shown where issues on appeal would

be rendered moot absent a stay).

        On the other hand, Plaintiff will not be injured by a delay while Facebook seeks appellate

relief. Facebook agrees that any individual statutes of limitations will be tolled while a stay is in

place. Moreover, the public also has an interest in obtaining clarity on the interaction between

two important statutes: the FLSA and the FAA, and the circumstances under which notice is

required where potential opt-ins to a collective action have signed waivers of their ability to

participate in such a lawsuit.

        Thus, the balance of equities weighs in favor of granting a stay while Facebook seeks

appellate relief, whether under § 1292(b) or by pursuing a writ of mandamus.




                                             14
LEGAL\40606750\1
  Case: 1:17-cv-07753 Document #: 68 Filed: 04/04/19 Page 15 of 16 PageID #:1476




                                 CONCLUSION & PRAYER

        WHEREFORE, Defendant Facebook, Inc. respectfully requests that this Court grant its

motion for certification of an interlocutory appeal pursuant to §1292(b), and grant an immediate

stay of the Order while Facebook seeks relief in the Seventh Circuit.

                                             Respectfully submitted,

                                                 By: /s/ Anneliese Wermuth
                                                         One of the Attorneys for Defendant,
                                                         Facebook, Inc.
Anneliese Wermuth, ARDC No. 6270970
Jason E. Barsanti, ARDC No. 6289014
Jenny R. Goltz, ARDC No. 6290036
COZEN O’CONNOR
123 N. Wacker Drive
Suite 1800
Chicago, Illinois 60606
312-474-7900
312-474-7898
awermuth@cozen.com
jbarsanti@cozen.com
jgoltz@cozen.com
Counsel for Defendant Facebook, Inc.




                                            15
LEGAL\40606750\1
  Case: 1:17-cv-07753 Document #: 68 Filed: 04/04/19 Page 16 of 16 PageID #:1476




                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that the foregoing Facebook’s CORRECTED

Emergency Motion for Stay and Motion to Certify §1292(B) Interlocutory Appeal was

electronically filed with the Clerk of Court using the CM/ECF system and served upon the

attorneys shown below by transmittal of a Notice of Electronic Filing:

                               Ryan F. Stephan
                               James B. Zouras
                               Teresa M. Becvar
                               STEPHAN ZOURAS, LLP
                               100 N. Riverside Plaza, Ste. 2150
                               Chicago, IL 60606
                               rstephan@stephanzouras.com
                               jzouras@stephanzouras.com
                               tbecvar@stephanzouras.com

This 4th day of April, 2019.

                                             /s/ Anneliese Wermuth
                                             Anneliese Wermuth




LEGAL\40606750\1
